      Case 1:14-cr-20895-MGC Document 238 Entered on FLSD Docket 08/02/2021 Page 1 of 14

                        *.




                                                                                      F/LED ay
                                                                                                                D.C
                                                                                            jUk : 2g2/
                                                                                            ;hicguz z Noa
                                                                                           CLEJ): u s ,s uz
 UNITED STATES DISTRICT COURT                                                              s a o,s!.z,.js.
                                                                                                         cxcz
                                                                                                        sj
 SOUTHERN DISTRICT OF FLORIDA                                                                              sj

 UNITED STATES OF AMERICA

                                     No. 14-20895-CR-COOKE-2
 SANDRA SIM ON

 DEFENDANT'S M OTION FOR COM PASSIONATE RELEASE
 MOTION FOR APPOINTMENT OF COUNSEL
 The Defendant,Sandra Simon,pro se,5Ies this Motion forCompassionate Release and AppointmentofCounsei,Pursuantto
 18 USC Section 3582.The Defendantprays thatthe CourtwillconsiderthisM otion,in full,because itpresents new,mitigating
 issues notpreviously considered by the Court. In suppod,the Defendantpresentsthe following:

RELEVANT CASE BACKGROUND
The Defendantentered a guilty plea,pursuantto a plea agreem ent,sex tramcking ofa minor. The Defqndantwas sentenced to
136 months imprisonm entand 10 years ofsupervised release.
The Defendantwas time barred on filir,g a Section 2255 and otherrequestsforreliefhave been denied by the Court.
JURISDICTION

18 USC Section 3582,as amended by the FirstStep Actof2018,allows a coud,on m otion bythe FederalBureau ofPrisons or
by the defendant,afterexhausting BOP remedies,to reduce ormodifya term ofimprisonm ent,probation,orsupervised retease
afterconsideringthefactorsof18 USC Section 3553(9,ifextraordinaryandcompellingreasonswarrantsuchatreduction.
The Defendanthas made a requestforcom passionate release ora sentence reduction to W arden Strong,ofFcl-Tallahassee.
Exhibit-A,Requestto Staff,May 2021. No response has been provided as ofthe sling ofthis Motion. The 30 day time limithas
expired.The Courthasjurisdictionto review the meritsofthe Defendant'srequestforcompassionaterelapse.
GROUNDS W HICH MEET THE STANDARD FOR EXTRAORDINARY AND COM PELLING REASONS TO GRANT
COM PASSIONATE RELEASE TO THE DEFENDANT
   Compassi
          onate release would allow the Defendantm edicaltreatmentnotavailable in the FBOP.

The Defendantis suffering with severe physicaland cogni
                                                      tive ailmentsdue to Iong term exposure to toxic mold and asbestos at
Fcl--rallahassee.The Defendanthas been in every housing uni  tatthe prison and HeaIth Services has been unable to cure the
illnesses. The onlytreatmentthe Defendanthas received is the masking ofthe symptoms,butthe medicalproblems have
neverbeen cured.
The Defendanti
             s constantly itching and scratching,to the pointofbeing unable to sleep. Herskin has remained irritated and
raw foralmost4 years.TheDefendantsufferswith headaches,jointpain,andmuscleaches,alongwith chestpainsand
constantfatigue. She has Iosthairand hereyes rem ain irritated,asecting hervision. The Defendanthas scars and
discoloration on Iarge portions ofherface and otherpads ofherbody. The Defendantis in a deep depression afteryears of
physicaland emotionalsuffering,witnessing the decline ofherheal th.

The FederalBureauofPrisonsdoesnottreatmold illnesses,suchasr hronicInflammatoryResponseSyndrome(''CIRS' ')(of
which theDefendantmayhave),and otherIesserknown ailmentstheDefendanthassuseredwi  thforalmost4 year,without
ceasing. Treatm entforaIImold illness requires rem ovalfrom the source ofthe mold and then medicationsto healthe body and
m ind. Please see,Exhibit-B,Article on Treatm entofMold Illnesses. The Defendantand about150 otherinmates are iIIdue to
24/7 exposure to toxic mold and asbestos,in the housing units,atFcl-Tallahassee. None ofthe inmatesare being treated,in a
sim ilarm annerin how the inmates atFcc-coleman Camp had Legionnaire's Disease,butwere ignored. Thatcamp was
        Case 1:14-cr-20895-MGC Document 238 Entered on FLSD Docket 08/02/2021 Page 2 of 14




closed due to the environmentalproblem s itcaused the health problem s.

In United Statesv.Alexandra Zvolanek,No.1:16-cr-20428-DMM (M.D.Fla.April2021),thedistrictcoud granted
compassionate release because the FBOP,due to the pandem ic,could notprovide treatm entforthe defendant. This
Defendantm ovesthe Courtto grantreliefforthe sam e reason,because the conditions the Defendantis being housed in,are
an extraordinary and com pelling reason forrelief.

Severalbuildingshavebeencondemnedduetotoxicmoldand asbestos,bytheEnvironmentalProtectionAgency CEPA'
                                                                                                   '),but
the warden continuesto house inm ates in condemned buildingsthatare over80 years oId and have nothad professionalmold
remediation,atanytime,in the existence ofthese structures. UnitA-south,where the Defendantis housed!has a roofthathas
beenIeakingforover4jears,numerouswindowsIeak,andisfulloftoxic,blackmold.Ventilationintheunl
                                                                                          tisverypoorand
the ceiling i
            s covered wlth toxic mold,as are the windowsill,too. The m oisture in the damaged roof,which iswooden,isfullof
termites and roaches. Roofs on m any otherhousing units are also Ieaking.
Inmates5led grievances regarding the Ieaking roof. Exhibit-c,Grievance response from W arden Strong,2020. The warden
stated the roofwould be fixed,butwe are being told thatthe budgethas been reduced by Congress,and building repairs are
unlikely.
The Food Service building was condem ned bythe EPA because the basementwhere the prison Iaundry use to be,has toxic
black mold,which was making officers and inm ates sick.This basementand Food Service are on the same ventilation system.
Itis Iikely thatasbestos isin this building,too. The Defendantis forced to eatin thisbuilding.
The Defendantis sufering with daily headaches,chronic sinusitis,skin irri
                                                                        tation,eye irritation,and cognitive sym ptoms,such
as,dimcul  ties concentrating,m em or
                                    y problems,and severe depression. The Defendantis in fearof retaliated forreporting
this m atter. Otherinmates have filed claims and sugered retaliation.

HousingUni
         tsA,C,D,andG havebeencondemnedbytheEPA.Inmatesaremovedoutoftheunits,butnoworkisdoneto
removetàemoldandasbestos.After18monthsorso,lnmatesareplacedbackinthese''SickBuildings.''
Long term exposure to toxic mold and asbestos can cause death. Due to the nationwide Iockdown,inmates are consned 24/7
inthe housing units,which has increased the symptoms ofthevariety ofm old illnesses inmates are experiencing. The Miami
United satescourthousewasclosed in2008,duetotoxicmold,which allegedlycausedthe death oftwofederaljudgesand
over40 federalcourthouse em ployees,including a prosecutor,became i
                                                                  ll. The Iate Honorable Judges CherylAleman and Ted
Kleindiedofmoldillnesses.Exhibit- Q ,M icleson Death ofJudges.The unionrepresentative,JoeRiojos,hasspokewith
the media countlesstimes aboutcorrectionalofficersbeing iIIfrom Iong term m old exposure. Millions have been spentin on
otherGovernmentbuildingsinFloridatoremovemold.Exhibit-V              ,ArticleonMoldinGovemmentBuildings.
The Coudmayreview W hisnantv.United States,400 F.3d 1177(9thCir.2005),foranexampleofhow thefederalgovernment
allows m old to colonize and detrimentally affectthe health ofpersons using theirpropedy.Aftertoxic m old was fotlnd in the
comm issary on the military base,this area was closed for4 years.
Florida isthe #1 State formold illnesses. W hen the Defendantand others have requested care,HeaIth Services instruct
inmates to purchase over-the-counterm edications,whi  ch maskthe sym ptoms,butare nota cure.These drugs are also
harmfulto the Iiverand kidneys.
The EPA,in Region4,Daphne W ilson,in the EnvironmentalJustice Division,Atlanta,Georgia is investigating the prison's
failure to close these housing units.Asstated above,itis a battle between agencies,wi
                                                                                    ththe sick inmatesand correctional
officers Ieftinhaling toxic mold.
Last,inhaling toxic mold and asbestos,weakens the imm une system. Atthistime,there is a surge in the Delta variantofthe
COVID-19 virus. Atleast12 of50 vaccinated,heal    thy Iawmakersfrom Texashave contracted the virus,afterriding in close
quarters in an airplane. The DefendantIives in an overcrowded,open dorm and this virus furtherimperils herhealth.
The Defendantis notm aking a conditions ofconsnementclaim. Instead,because ofthe dangerous,verifiable condi      tions atFCI
G allahaysee,the Courtcan grantreliefon the basisthatthe Defendant'  s health isatincreased risk,while also consideringthat
the physicalcondition ofthe housing units and the pandemic,have m ade the punishmentmore onerousthan thatinitially
contem plated bythe Coud. Otherdistrictcourts have cited thatthe nationwide lockdown increased the punishmentofthe
defendants.Pleasesee,United Statesv.Minnis,No.19-cr-20182-RUIZ (S.D.Fla.2021)-
                                                                             ,United Statesv.Cordova,No.2:18-cr
-00208-RFB-DJA (D.Nev.2021)(b0th grantedcompassionaterelease).
          Case 1:14-cr-20895-MGC Document 238 Entered on FLSD Docket 08/02/2021 Page 3 of 14




    The Defendantneeds com passionate release so thatshe m ay receive treatmentin hercommunitywhich she has notrecei
                                                                                                                   ved
    in over4 yearsfrom the FBOP.
    The Defendantmoves the Courtto grantappointmentofcounsel,so thatbuilding records and m edicalrecords may be obtain to
    substantiatethese claims.
    C. An offenderwith veryserious offense has received compassionate release.

    In UnitedStatesv.RitaGluzman,No.96-cr-323(LJL)(SDNY July23,2020)(SDNY November5,zozoltreconsideration denied),
    the districtcourtgranted compassi onate release to the defendant. Ms.Gluzman was found guil ty ofmurdering herhusband
    during an acrimoniousdivorce and then chopping him up in 65 pieces.Although the Governmentvigorously argued againsther
    release and the victim's brotherand his only child,also Ms.Gluzman's son,pleaded with the coud notto release her,the
    defendantwas granted compassionate release,from a life sentence.
    The Defendantacknowledges thatshe has one ofthe mostserious offenses anyone can be incarcerated and she accepted full
    responsibilityforheractions. However,ifthe Coud considers 18 USC 3553 factors,the Defendantis eligibleforrelief.
    MCFFCIOZSOdatofOfhomeConsnementisApril3,2024,lassthan2yearsfrom thedateofthefilingofthisMotion.Exhibit-C                  ,
    F6CP D/tz Com/tltztiorlShcct.FOfthisreason,a Claim bytheGovernmentthatthe Defendantisadangertothe community
    YCC6 RC1WoigllirlZciFYVOF. Yi1O DcfendzntWillnOtbe Iess Ofa threatin 18 months,than she is today. This isthe most
    iSSMCYYRIYYOFfOFth0 COUX to detofm illo.
The Defendantdid everything thata cooperating defendantwasrequired to do. She fully confessed to the offense,entered a
timely guiltyplea,and gave truthfulinform ation to the authorities. The Defendantwas the young relative a person thatabused
hisauthority and she followed his orders.The culture the Defendantgrew up in did notallow wom en to be ''in charge''or
organize m en to do anything. The Defendantwould neverhave come in contactwi      th these young Iadiesifnotforthe abusive
conductofherco-defendant.

TheDefendantcomesfrom aculturewherewomenaresubmi     ssivetomen.TheDefendantfullyacceytsresponsibilityforher
actions,butthecul
                tureshehailsfrom andthesexualizationofyounggirlsaremitigatingfactorsnotralsedinthesentencinj
process. The Defendantwas in herearly 20'swhen this offense occurred and willneverbe partofany criminalactivityagatn in
herIifetime.
Due to the nature ofheroffense,staffand inm ates have made the Defendantsufferforhercrim e,sometimes physically
aqacking her.
Ifgranted reli
             ef,the DefendantwillIive with herfamil
                                                  y,whom have fully supported herduring herincarceration.The Defendant
would take online collegeclassesand workatanyjobavailable,afterherhealthconcemsareaddressed.
The Defendantdoes notask the courtto simply release her. The Defendantrequestim mediate release from the FBOP and as
a condition ofhersupervised release,thatshe serve the firstyearunderhome consnement,which would be a modification of
the supervised release authorized by Section 3582.

CONCLUSION

TheDefendantpraysthattheCourtwilljrantcompassionatereleaseandordertheDefendantreleasedtobeginservingher
term ofsupervised release,with a conditlon ofone yearofhom e consnementduring the firstyearofsupervised release.

Respectfully Submitted,

.     ndra im Defendant
    uIy 21, 1

Reg.xo.n .               + - t.oM
Fcl-Tallahassee
PO Box 5000
  Case 1:14-cr-20895-MGC Document 238 Entered on FLSD Docket 08/02/2021 Page 4 of 14




 Tallahassee,FL 32314
 CERTIFICATE OF SERVICE

 Service ispedormed by the electronic filing ofthis Motion by the U.S.DistrictClerk'sOmce.
 /z          . .u ,     '''--N
t.S-: dra Simon,.efendant




                                                                  p-o
o148 .05Case
m       5 Ilk-  1:14-cr-20895-MGC
             l.lt
                r..TE R
                      . EOU=
                           N'ST *   Document
                                    mAFF cDFRM238 Entered on FLSD Docket 08/02/2021 Page 5 of 14
                                10 S'
                                    k
y.98a
?   z.zv
       wo
        a.a
          -kp
            nmy
              aizwy
                '
                .1uxa.
                    xm aw.
                       wu U-wc
                            wum.m
                                -'r
                                  wo
                                   n                                                                                                                    moDI
                                                                                                                                                       Fz  mZ-
                                                                                                                                                             o xm
                                                                                                                                                             '=-   uo
                                                                                                                                                                au w w-w
                                                                                                                                                                       pxw
                                                                                                                                                                         pwau w
                                                                                                                                                                           xw n-p
                                                                                                                                                                                . pp
                                                                                                                                                                                  xn'x
                                                                                                                                                                                     .q.nx
                                                                                                                                                                                     -w wvy
                                                                                                                                                                                          .g
p;
 j.P     'N'  k*.
                h$NqYj'
                      .
                      rVa.
                        ' P. v**w
                                .7.&.* uNh     '7-  M%1= @    5.*' - - Nê&:*.       :-'. * .east      pyn'=. %o- w*  ).za>
                                                                                                                        coa
                                                                                                                          l
                                                                                                                          .'
                                                                                                                           ,z
                                                                                                                            r w.zz
                                                                                                                            awz  z'
                                                                                                                                  -
                                                                                                                                  -rv .e
                                                                                                                                  aw    '>'
                                                                                                                                       e- -
                                                                                                                                          .
                                                                                                                                          -'.ear.
                                                                                                                                            'z  -'
                                                                                                                                                 w   '
                                                                                                                                                     '
                                                                                                                                                     -a.m....x
                                                                                                                                                 ,..)r       m-.vr-*#z'w'
                                                                                                                                                                 v:us   a-'
                                                                                                                                                                          '
                                                                                                                                                                          œ
                                                                                                                                                                          ..m
                                                                                                                                                                         -, ...ou
                                                                                                                                                                                -wowm.z'.;i
                                                                                                                                                                                          ..
                                                                                                                                                                                           ww>.
                                                                                                                                                                                             k. -,
                                                                                                                                                                                                 ?a-d'
                                                                                                                                                                                                     v=
                                                                                                                                                                                                      zv'*'p
                                                                                                                                                                                                           ,t
                                                                                                                                                                                                            m5.G
                                                                                                                                                                                                               ,'
                                                                                                                                                                                                                >.;
                                                                                                                                                                                                                  ...
                                                                                                                                                                                                                    f
                                                                                                                                                                                                                    .
                                                                                                                                                                                                                    *=-.
                                                                                                                                                                                                                       io=.
                                                                                                                                                                                                                          w*-
                                                                                                                                                                                                                            'um '
                                                                                                                                                                                                                                .'
                                                                                                                                                                                                                              '-ï
                                                                                                                                                                                                                                un.
                                                                                                                                                                                                                                 k=
                                                                                                                                                                                                                                  L<'x
      wnts.-zw---wa XX.
                      J.--.vz.
                             zlT.u>--'...:
                                         .u'r...e,-,..ez4.>.
                                                          ...
                                                            #.àw-
                                                                *.=u
                                                                  .tiu
                                                                     e-l
                                                                       zmr
                                                                         .hh
                                                                           -wr
                                                                             ..e
                                                                               :-
                                                                                -v       am.w .-r.
q-                                                                     ..        c-zr'
                                                                                     .t-
                                                                                      ...s       c.,s'
                                                                                                 .   ywz
                                                                                                      ...fx
                                                                                                          ..u...,,.v..        .. . . .                        .
.- xa -




:(Name and Title of Staff Member)                                                                                 DATE:                .
                                           e                                                                                             s. I 'u y /
        W                x                 .                                                                      .                                                                                                                      .
                                                                                                                  REGISTER NO.:                                                                        ''
)M :         9           .
                                           û rvxz,.n                                                                                                   p7a/ f- Iôct
èK ASSTGNMENT :                                                                                                   UNIT:
                                                                                                                                     N         8
                         i fl state your question or cohcern and ùhe solution yo
                                                                               'u are requesting. Continue
rEcT: (
Aack, Br necessary.
      if  e y         Your failure to be specific may result in no action being taken.
Lecessan z, you will be interviewed in order eo successfully respond to your request.)

            W r-r,'tvm '-e-x
                    ( '                            -
                                                                        qJe.v
                                                                     ,,sf                         z-am      .     o .
                                                                                                                    m ... csjeezy
                                                                                                                                go, ,                                                                                          .
            c.,(                               , > -,/c ,,                                           kx-enr
                                                                                                         x
                                                                                                           -/fn/con c-e-rna :
                                                                                                                .. o zc.          x
                                                                                                                                    Kr                                                                               sn .
                                                            ( d- n-                                               1'n rvIl :-f' %h                                             I'YK S/                       rm z'
                                                                                                                                                                                                                 T.
                                                                                                                                                                                                                  &.
                                 k-        -                                     .                                   '                                         '
                                       .
                                                            ?'
                                                                 .   .                                        jjy% .SX#..,
                                                                                                                         a.c                               . , .w, /.,.
                                                                                                                                                                      e
                                                                                                                                                                        ,tQ
                                                                                                                                                                          // .
            *<           .
                                 :.        I                                 tn
                                                                             '
                                                                                  %              .
                                                                                                      r
                                                                                                          '
                                                                                                              *
                                                                                                                                         -        -. e> * ''  //m.
                                                                                                                                                               N        .  '



        .
             J k.
                .'
                 x
                     .
                                  ..
                                       w       '
                                                   .
                                                   ''..
                                                   #   .-   .
                                                                                      '
                                                                                                '.*                '
                                                                                                                       '       fz   '(a .e.' w-t.w .- pyg
                                                                                                                                                 '                                                      .
                                                                                                                                                                                                                 .                  -'
                                                                                                          .                                                .
.

                     G !ll7-.
                            +-.4 --                                              -                                                           > .                               - -- -                                     --.
                                                                                                                                                                                                                            --.
    .                                                                                                                                          jgc,.y.s. .


                                                                                                          : .'         .       '                       .           '                                                  '
                                                                                          .
                         .



                                                                         (Do not write belbw this line)

POSITION )




                                                                                                                           '
                 .

                 signature Staff Member                                                               ' '
                                                                                                              Date.                            '..' .'.                                =                                       ''
                             .                                           .




c
3dform
   Copymay
        - File; Copy - Inmate
           be replicated via WP)                                                                     ''            .  ' form ieplaces
                                                                                                                   This          ..   BP-l48.070 dated Oct 8*
                                                                                                                  and BP-Sl48.070 APR :4                                                                                            '
                                                                                                                                                                   .           .
                                                                                                                                                                                   A './
                                                                                                                                                                                   .               a                       '
                                                                                                                                                                       .
                                                                                                                                                                                               :                      .   '
                                                                                                                                                                                                                               ..
                                                                                                                                                                                           .                         .          .
       Case 1:14-cr-20895-MGC Document 238 Entered on FLSD Docket 08/02/2021 Page 6 of 14




URL:hQps://- .paImbeachpost.com/adicIe/20151229/NEW S/812069096
Link Code:1s3e0
Sections
 *News
 *Sports
 *Entedainment
 *Obits
 *Classifieds
 *Hom es
 *cars
 *Jobs
 *E-Edition
 *LegalNotices
 . .site
  *Archive
 *Log in
 *

# Fungus among us:Toxic m old harmful,costly,sometimesdeadly
John Pacenti@jpacenti
/W# Tuesday
Dec*29,*2015*at*12:01*AM Sep*4,*2016*at*6:27*PM
South Floridians tam ed the swamp in which they Iive,turning itinto a
thriving metropolis by corralling waterinto canals and retention ponds,
building barrierislands and generally showing mankind'   s indomitabl
                                                                    e willover
nature.
Butthe inhabi   tants here atthe southernmostedge ofthe continentalU.S.
can'tseem to conquerthe smallestoforganism s:the mold spore.
W ith twofire stations falling victim to a possible mold infestation in
Boynton Beach,the fungus appears to have again planted its icky *and
expensive *flag in ourhum id clime.
There is indeed a fungus am ong us.Itrepeatedly displaces employeesfrom
theirworkplaces and residents from theirhomes.
And atits worst,i  tcan cause respiratory illness and som e sayeven death.
''Ihave whole fam ilies I'm treating,''said Dr.Harlan Bieley!a general
physician from North Palm Beach who speci       alizes in treatlng patients suffering
from the effects ofmold.'W hathappens isthe m old produces sporeswhich
release mycotoxinsthatblockordeplete antioxidants.And sowhen the
antioxidantsdecrease,i    taccelerates any kind ofdisease *autoim mune
diseases,cancer,anything.'
Child with Iupus
Bieley gotinterested in treating patients suffering from mold exposure after
a Miamifriend ofhis died oflung cancerand herson was diagnosedwith
Iupus.A banktook overthe unitabove his friend's place and i        tgotinfected
with blackStachybotrys m old,often considered the m ostdeadly.''She never
smoked and young boysdon'       toften getIupus,''he said..
In Boynton Beach,two ofthe city's five 5re stations,builtin 1966 and
 1986,were closed because ofa suspected mold infestation.The closureshave
Ied to officialsto voice concern aboutresponse tim e to emergencies.And now
firefighters *always atrisk ofrespiratory illness because ofsmoke *must
 now worry thattheirworkplace possibly is making them sick.
 The ci ty is paying forIung X-rays and blood workifneeded,aswellas
 physicalexams by a doctorin PortSt.Lucie.Station 3 on Congress Avenue has              .

  been shuttered since October.Station 1,which has been closed a couple of
  weeks,is connectedto City Hall.
                                                                                        6 A-û #
                                                                                            .
                                                                                              $
      Case 1:14-cr-20895-MGC Document 238 Entered on FLSD Docket 08/02/2021 Page 7 of 14




Two firefighters atStation 3 have been found with elevated Ievelsoffeces
and feathersintheirIungs *an indication thattheirrespective station was
possibly a sickbuilding in otherways..In fact,the mold was discovered when
investigatorscame across dead m ice in the ai   rduct.
JeffLivergood,the directorofpublicworks and engineering forBoynton
Beach,said the ci  tydoesnotconductroutine testsforairquality in city
buildings.''W e would checkformold based upon identiscati      on,ifwe see
instanceswhere we believe i   tmay exist,'he said.
Mold notregulated
Mold has notbeen found atBoynton Beach's three otherstations and officials
saythey hope to open Stati  on 3 by early nextweek atthe Iatest.
Fighting toxic mold remains more ofa reactive than proacti    ve exercise.
'Mold is notregulated and affects people di  fferently,''said Tim O'Connor,the
HeaIth Depadment's spokesm an in Palm Beach County.W e used to do courtesy
visitsto lookformold and otherindoorai    rissues.Butwe discontinued as we
had otherregulated issues to review and enforce,''he said.''W e now workwith
the building regulatoryauthori ties when asked forassistance.''
Mold bedevilsci  ty and county buildings throughoutSouth Florida.Coudhouses
seem especially susceptible.
The Legisl
         aturehassetasideabout$13.6millionto move the4thDistrict
CourtofAppeal*which hears appeals from Broward,Palm Beach,M artin,St.
Lucie,Indian Riverand Okeechobee counties *from its Iocation on Palm Beach
Lakes Boulevard by 2018.A nasty mold infestation forced the courthouse's
closure fora while in 2013.
Mold problemswith federaland state courthouses in South Florida are stuffof
Iegend in the Iegalcomm unity.
Mold in Miami's David W .DyerCourthouse,shuttered since 2008,was blamed for
thedeathofafederaljudge inalawsuitthatwasultimatelydismissed.W est
Palm Beach's federalcoudhouse also wasclosed fortwo years as mold
developed in thewake ofhurricanesin 2004-05.
In Martin County,the courthouse in Stuartwasclosed in 1992 forfouryears
and completelygutted because ofmold.The Los Angeles Times cited the
building atthe time in calling mold ''Florida'
                                             s plague.''
Authorities usually find thatthe rootofa mold infestation is maintenance,
such asleaking windows,roofleaks,broken pipes,an airconditioning uni     t
notworking properly.W aterand wood are the lifebl    ood ofm old.
The bad news is mold thriveson a primarypresence in South Florida:hum idi  ty.
''
 The one com mon theme to mold growth is moisture,''O'Connorsaid.
People aspetridishes
W hen patients come to Bieley,theirhomes,apartments orworkplaces have
already been diagnosed.The doctorthen tests theirurine formycotoxins.
''
 W hathas been happening isthey getsick intheirhome and then leave and
feelbetter.Thisgoesonforawhi
                           leandtheneventuallytheyjustgetsickj'
he said.''They have becom e a petridish atthatpointand mold has
predominatelytaken hold in theirsinuses.''




                                                                                 C-$ -& -2.
                                                                  2-
         Case 1:14-cr-20895-MGC Document 238 Entered on FLSD Docket 08/02/2021 Page 8 of 14




and works to boostthe i  m mune system .The firsttreatm ent,though,is to
remove the patientfrom the mold.
'It'seasiersaid than donej'he said.''You have yourclothing and yourIife
is in yourresidence.''
lt's also expensive.Some familiesend up having to paytheirmortgage and
theirmonthly rentwhile the house is being treated.Bleach is notthe
solutio'n. Bieley saysitsimply changesthe colorofthe mold from blackto
whi te.
Accordingto homeadvi
                   sor.com,theaverage costofmoldrepairis$2,159,but
thattakes into consideration minorfixes when the mold i    s caughtearly.
Miamiattom ey Ervin Gonzalez represents owners ofhomes where m old has
 possessed the residence like som e evilspiri  t.''Iwould say the rule ofthumb
 isthatiti s going to costa third ofthe value ofhome ifi t's extensivej''
 he said.
 Insurance com panies are aware ofthe monetarytollofmold in South Flori      da,
 Gonzalez said.'A Iotofinsurance companies have exclusionswhere they don't
 covermold orhave significantIimits formold damage,and they willnotcover
the costofremediation.''
 Families caughtin thi  s bind end up getting sickerand sicker.
''It's verycomm on,''Gonzalez said.''People willcomplain ofallergy or
asthmalike systems,sore throats,runny eyes..A cold thatdoesn'        tgo away.''
 Paola Iuspa-Abbott,who runsTop ofMind Public Relations,said she spentfour
weeksin a hotelaftermold wasfound in herPompano Beach condominium.
 Iuspa-Abbottsaid herhusband and 3-year-old daughter,Luna,suffered
mysteriousheal
             thproblems.Thenthey discoveredastainonthewalljust
before Thanksgiving.
''Luna started having hivesandwejustcouldn'
                                          tfigureoutwhatitwas,''she
said.''
      And every time my husband walked into the ki
                                                 tchen forthe Iasttwo
months he would startsneezing.He said itwas a sickroom .'
/#/Sign up fordaily e-mails
Sign up
  *Home
(c)GannettCo.,Inc.2021.Allrightsreserved.
Originalcontentavailable fornon-commercialuse undera Creati  ve Commons
Iicense,exceptwhere noted.
The Palm Beach Post- 2751S.Dixie Highway,W estPalm Beach,FL 33405 --Do
NotSellMy PersonalInformation - Cookie Policy - Do NotSellMy Personal
Information - Privacy Policy - Terms OfService - YourCaliforni
                                                             a Privacy
Rights/Privacy Policy
GannettIUSA TODAY NETW ORK
 .si
   te
 *Archive
** *


 *Feedback
 *Ownership
 *Terms ofUse
 *Pri
    vacy Policy
 *GannettPublications
 *   *   *   *
                                                                                   U
                                                                                   <',   w       -.AD
                                                                                                    A'y
                                                                                             1
                                                                                             .     .
                                                                                                   w.
                                                                                                    M
                                                                 W
           Case 1:14-cr-20895-MGC Document 238 Entered on FLSD Docket 08/02/2021 Page 9 of 14
            ?.DEPARTIG NToy-Jrsnqcs
                                                                                                                                                PUEQUEST FOR JtDJVIPJSTFUATTf,
                                                                                                                                                                             E PX /V DY
          tderalBurea ofPristms
        l>zl='tuj
                L;..
                   r2d='.
                        :i:#lsk-Arl.z>'/kk'lltxe.-zubgwy's;a-zaxuwzwsezjw :
                                                                          .v!.ze..swssxgfsaypynr.yu
                                                                                                  zeox ssrjpx-iazrcsza-ygar:;gzpoujwr
                                                                                                                                    srcgu.'ok.q
                                                                                                                                              .up..Ixoc
                                                                                                                                                      x aj
                                                                                                                                                         .xa.;:rp=a
                                                                                                                                                                  sjxaacuqzsyiusozsgowzzxwxu.sswyat.nk
                                                                                                                                                                                                     tfvyx             gs-za-.ofsa.4,,
                                                                                                                                                                                                                       -             .
                                                                                                                                                                                                                                     z,
                                                                                                                                                                                                                                      ly.a,sxw,a.y-..g..je.y
                                             Type or IIJ:ball-pot
                                                                -
                                                                ntpen. J
                                                                       y attachmentsareneeded,auspnfgyjurcopies.adtfawsnu/in'stntcttonson reverae                                                                           .
                                                                                                                                                          z!                                                          .
                                   F*
                                    '

                               C.'(o----f..'7.1-l'
                                                 h
                                                 .
                                                 ..   ''z
                                                        '-/'
                                                           x /'.wJa;qn /- &.                                                  g( ..
                                                                                                                                  .
                                                                                                                                  asgu
                                                                                                                                     ,j, s.
                                                                                                                                         ,j
                                                                                                                                          ..(....
                                                                                                                                                k . .
                                   ,.
       zv
        !yom .                 '  &s              fk
                                                   . G. '  K
                                                           'xr
                                                             'n                                          .                .r-'
                                                                                                                             (    z- : . 0- zy
                                                                                                                                  .             x-
                                                                                                                                                    z'        yf/.zx
                                                                                                                                                     ym .. y o, ,
                                                                                                                                                                                                   -
                                                                                                                                                                                                                .    .
                                                                                                                                                                                                                     n
                                                                                                                                                                                                                     k. j
                                                                                                                                                                                                                        . q. --
                                                                                                                                                                                                                      - .
                                                                                                                                                                                                                              ys
                                                                                                                                                                                                                               -k .N,
                                                                                                                                                                                                                                    qsj.w
                                          LAST NAA'
                                                  R .'                            T,M R DLE Ixm ar.                                         u G .No.
                                                                                                                                           ..
                                                                                                                                                                        .                  IJPUT                      w saqrgrzox
        Part.A-
             a W WATE NEQW ST                                                                    .               .
                                                                                                                 -e x                  J                       z% j N                          x              t                        x
        ''r'
           j'
            --'#
           @' b
               ;
               yat. : ..e..w .   %.z pc  u. .J' /; /,t
                                       ,.-                     .Cu'/#-wu'
                                                           ''Q0q .      tl.D.. j/ j      gjJ a t        aa ..   ,.. u   .x.
                                                                                                                          smy
                                                                                                                            xo; y, y,
                     x t1           ? N       4                 . -o   a       h                      .
            te? e1
                 ' u r-f . /3 6$ '
                       .                 -.w zï'n. . f'$* .. t'w        -'rtwgajq
                                                                      '-.        /. r. ç w
                                                                                    =       .xJ
                                                                                              w<
                                                                                               o ! -'. .           yrouwo ?                     ,

                                                                                  .----x
          .4     f          wh,e'k/r        '
                                            N
                                            J J- /  (
                                                    , n&x.. ( n   f- ; &   . v      t-
                                                                               r.g-) t    ,
                                                                                          ..- z ..p '- ,> . ' . ' ''h : u
                                                                                                  ...      .   / z  (          voz-zq!f<
                                                                                                                                   .        .
                                                                                                                                       o..zN.                                   .
                                                                                                                                                                                                                                      ...
           $. r tU .4''n-t.  .
                                            .                        z                                      j    -.  .       a;
                                                                                                                                            -        e                              ex             -
             C               l     .                ,                .        , N.
                                                                              j              .            ..-            ..y
                                                                                                                           %.-     y.  y..y
           - AR .) u>
           *                        o ez     g C) clw'?     r0.
                                                              -. (.= c
                                                                     .
                                                                          m.
                                                                           w' ê . /G CA.-1                           C.            - u,                                                        .
             J %.
               .
                                     S       J-J               x   a
                                                                   /              .   w .                    .
                                                                                                             .% w               j
            JA>,
               r'-h
                  wo
                   w''A                                          '
                                                                 K) 1                        !o
                                                                                              ' w                        4        y'=, 4 KJ.w-o :' mx ur
                                                                                                                                                       w '.&.
                                                                                                                                                            ,
                                                                                                                                                            v-c.Q j
                                                                                                                                                                  .rn.                                                          w
                                                                                                                                                                                                                                nu'
                                                                                                                                                                                                                                  m'
                                                                                                                                                                                                                                   wwmc-'
                          -.                               .                  -        ..-
                                                                                                                         .    .
                   .                                             =   x                     J
                                                                                           .
                                                                                                     .
                                                                                                                               l , ..
                                                                                                                                                                                               .

                                                                                                                                                         ..w j
                                                                                                                                                             '-.
                                                                                                                                                             ; N
                                                                                                                                                               .                    ,              ,
                                                                                                                                                                                                   y
                                                                                                                                                                                                   k
                                                                                                                                                                                                   x       ;
                                                                                                                                                                                                           y ,,.    .-
                                                                                                                                                                                                                     ,
                                                                                                             .
                                         /                                                                                     z l
                           .   &w
                                - '..-           '
                                                 n/            ? J
                                                                 ,'
                                                                  ra                         .
                                                                                             4                           y
                                                                                                                         i-,*$
                                                                                                                             .!I
                                                                                                                               N
                                                                                                                               -Lt
                                                                                                                                 -r. xo--o-     .        zj )
                                                                                                                                                                        .
                                                                                                                                                                                1 r....-
                                                                                                                                                                                               ,
                                                                                                                                                                                               '   . -
                                                                                                                                                                                                      4 ...L.
                                                                                                                                                                                                   l :.
                                                                                                                                                                                                   .       u f   k .
                                                                                                                                                                                                                   wz
                               + 1               AA        W                                                                                                                                                                          e
                               '
                                                             î
                                                           x-k                    '                              .                                   tr-
                                                                                                                                                       t                            /-             '.f:.s,y                         ......,
                                                                                                                                                                                                                                          .-
                                                                                                                                                                                                                                           ....
                               .
              Cf,w
                ,n '
                ..-
                  z
                  r .
                    f
                    '
                    k  f
                       xîa      tjp
                                  cjll
                                     sm
                                      u>
                                       - .Q   agt
                                                >.J ,-=xa'-l--,p, '
                                                                  V.%'9ç
                                                                       .%'
                                                                         =1= ' l m.ew &'t-.    tn%/ -
                                                                                                    p'                                                          .
                           /     l
                                 u tu 3-'rzz'- tzl ;- jV j
                                                         k
                                                         ,, x>fu ,-t=x- gr &
                                                                           u'cay j' W..g-.ja, .
                                                                                              c
                                                                                              . r                '

            .9 .
            1
            .  ' Tz
                  nçe
                    z
                    u- ' r t'--        1 x-..
                                            ,
                                            > w
                                            .    * J
                                                 .q.                     -M

            t'-e-Yrci '
                      .Aï'- /-t- '
                           /' lj j
                                 '
                                 .F
                                  .          .
                                                       ,

            nl/xQ /
                  G- .so
                     w - .u- ,
                                                                                                                                                                        ,,'.f
                                        DAn<                                                                                                                            ï sloxx'
                                                                                                                                                                               rtmzoy/.
                                                                                                                                                                                      u otrss-csa
      PartB- REspoxsœ                                                                                                                                                                      .




                                                                                                                                                                                    tE F . c.>-(
                           DATE                                                                                                                                     W ARDEN OR REGTONA
                                                                                                                                                                                                       L Dm ECTOR
 Ifdt
    -
    ssati
        sfedIp2/J;thQ?w-
                       p/ruzayoumt
                                 z
                                 .
                                 'sappealtotheAeéerlt
                                                    zlDîlxctor. F/urapieal?alzâ'fberereflzedinr7;eRefonal0J.F/:tehin20calendardaysofthedateo
                                                                                                                                           -ff
                                                                                                                                             h.
                                                                                                                                              f.
                                                                                                                                               vrespoltst
   ORIGY AL:RETTJRN TO INNJATE                                                         .                CASE         ER:
- -   = - - > = > - = = = = = - - - = = = = =                                                            -       = - - = = *= = '= = = = = = 0 = = '-               -       -   = - = '= - = = - -       -    = - - - = =       -   = = -
                                                                                                                                                     '              '
                                                                                                                                                                            CASE               ER '
 PartC.
      - NF,CEIPT
'
R etttrn to:       '
                                               .     .-.
                                        LM T NAM E,FIRST,M D DLE INITIAT,                                                              REG.NO.                                           UNIT
                                                                                                                                                                                                                      --
                                                                                                                                                                                                                    W STITUTION
S'
 UBJECT.
       '.                                              .         .   -            - -. .         -                                 .   -
Case 1:14-cr-20895-MGC Document 238 Entered on FLSD Docket 08/02/2021 Page 10 of 14




      FEDENAA CONQECTIONAL INSTITUTION (FCI), TXLLAHASSEE, FLORIDA
      PART B - RESPONSE TO REQUEST FOR ADMINISTEATIVE RZMEDY #1026844-F1


  .
      This is in response to your Request for Administrative Remedy ,
      received on June 15, 2020, wherein you state that there are roof
      leaks on the south side of A Unit . For relief, you are requesting
      that repairs be made, and that A Unit be closed until roof repairs
      can be made.

   A Building & Funding Project to repair a1l roofs at FCT Tallahaasee
   has been requested for Fiscal Year 2021. The Facilities Department
   will continue to monitor and make repairs as necessary .

  Based on the above, this response to your Request for Aiministrative
  Remedy is for informational purposes only .

   If #ou are not satisfied with this response,-you may appeal to
  the Regional Director, Southeast Regional Office, 3800 Camp Creek
  Parkway, S .W ., Building 2000, Atlanta, Georgia 30331. Your app eal
  must be received in the Regional Office within 20 calendar days of
  the date of this response.                                   '

             J
             K- X
             7
              ,



            /z              )              Date
                                                  rï'/l/
                                                       6
                                                         ZD
  E. str-b-h'
            i, Wi/rden




                                                  &<-g ..(.. y
       Case 1:14-cr-20895-MGC Document 238 Entered on FLSD Docket 08/02/2021 Page 11 of 14




                                                                  '-   nbcmiam i-com/news/loc4l/m illiops-spent-sghting-mold-issues
                                                                       -
              -                  .-.- . . -s .zn------- ....,..                                   .

 -at-govemment-buildings/4688/
 content
                              kMi
                             'I
                              J
                                llionsSlentFijhtingMold lsstlët-
                                                               àt'
                                                                 GèvemmentBuildings kBC 6 SouthFloridaskipto
                                                                                                      ,



 Mai   n Navigation
 Search
 Search for:
 LocalW eatherVideo Entedai   nmentlnvestigations Responds TV Listings Newsletters
 Live TV
 Share Close
 Trending Hurricane Season Vaccine Locations Dail y Survey Biden Adm inistration CoronavirusTesting Sites COVID-19 Links
 Expand
 NBC
 M illions SpentFighti
                     ng Mold Issues atGovem mentBuil  dings
 ByWillardShepardandConnieFossi PublizhedJanuary2,2019 UpdatedonJanuary4,2019at12:031:      ;m
 Moldjicturedonwalls,chairs,doorsandceilingsataMlami-DadeCountycorrectionalfacilityknownastheWomen's
Detentlon Center.
 The pictures were taken IastMay during an inspection conducted bythe county's Risk Managem entSafety Di     vision.The
inspectornotes ''signs ofwaterintrusion''and Wwhatappears to be mold''in m ultiple locations atthe building.
 Photo taken IastMayduring an inspection ata Miami-Dade Countycorrectionalfacility known as the W omen's Detention
Center.
 ''Igotverysi
            ckwhileworkinginthebuildingx''saidanemployeewhowearecallingSabrina.''Sinuses,asthma,allergic
reactions,heavy cough,fever.l've had a Iotofdifferentreactlons to the exposure ofmold thatIhave had-''
 Local
 gun violence 1 hourago
 Miam i-Dade Police Launches 'Operation Sum merHeat*to Stop Gun Violence
 Team USA 3 hoursago
 W hile Preparing forTokyo,Olympic Swim merRyan M um hy PushesforW aterSafety
 Sabrina says herIi fe changed since she staded working atthe facility in 2016.
 ''In and outofthe hospi tal,urgentcare to differentdoctors,*she said.*Rightnow,Ihave to have sinus surgeryto have allergy
shots.'
 Sabrina and others complained to county'sauthorities,tookpictures and even paid form old testing.
She saysthecountyrecentl
                       y closeddownsomepads ofthebuilding (aftertwoyearsofemployees'complaints)butshe
believes theirhealth is stillatrisk.
'Wecontinuetobeexposedtothatonadailybasis,''shesaid.
Mold wasspotted oversafety gearata M iaml-Dade County correctionalfacility in Septem ber2016.
It's notthe firsttime.
ln 2016,a team ofremediation specialists spotted mold on safety gearstored inside the building.The estimated costto clean it
was$16,000.
 The NBC 6 Investigators found thatM iam i-Dade County has spentmore than two million dollars sghting mold issues since
2013 in atIeasta dozen facilities,including the poli
                                                   ce headquaders,MiamiIntem ationalAim ortand the county'  s coudhouse.
LastSummer,the coudhouse'
                        s ChiefJudge Bertila Sototold usthatanotherjudgehad toIeavehercoudroom duetohealth
issues related to mold.
 ''She was having some breathing issues,feltuncomfortable,eSoto said.
RecordsprovidedbyMiami-Dadeshow thecountyhasspentclose to $250,000mitigating moldissuesatthecourthouse.
The M iami-Dade Countyhas spentclose to 0,000 dollars fighting mold issues atthis coudhouse.
 In Broward County,em ployees have filed 36 claims Iinked to m old exposure in the pastfive years.
 In a statement,the countytells usabouta m illion dollars have gonetoward cleanup effortssince 2013 butthatno facilities
have been closed due to mold problems during thatperiod.
 Federalbuildingshave also faced m old problem s.
LattaThomassayshe Iefthisjobasachaplainforthe FederalCorrectionallnstitution in Miamiafterhisheal
                                                                                                th started
deteriorating.
''Iwasexposedtomoldfrom thefirstday''hesaid.'ldevelopedrashes:developedbreathingproblems.,
 His medicalrecords show thathe was dlagnosed wi  th an allergicconditlon Ii
                                                                           nked to m old in 2016.The doctorasked him to
either'change to a mold-free office orhave waterdam @ge/m old issues in his currentoffice completel
                                                                                                  y m itigated.''
                                                                                                                   #N - b -' /
      Case 1:14-cr-20895-MGC Document 238 Entered on FLSD Docket 08/02/2021 Page 12 of 14




 In M ay 2016,Thom as hired a mold remediation company to testthe facilityand found moldwas presentatthe chapel.
The OccupationalSafetyandHeaIthAdministration (OSHA)citedaMiamifederalprison inJune after'visible mold?was
detected in the building.
 Recordsshow thatthe OccupationalSafetyand HealthAdministration (OSHA)citedtheprisonin2017and inJune2018after
'visible moldWwas detected in the building.
 ''My physicalsystem was combating mold every time thatlwas there,/he sai
                                                                        d.'Itcreated a problem in terms ofbeing able to
domyjob./
Sabrina shares the concem .
'They are notproviding us with a healthy environm entto work in,'she said.
The M iami-Dade Correcti ons Departmentdeclined to commentaboutmold issues attheirfacill ty.In a statem ent,the Federal
Bureau ofPrisons told us thatthey don'tcomm enton personnelm atters and thatthe mold atthe prison has been cleaned up.
This article tagged under:
NBcM iami-Dade CountyBroward CountyW illard ShepardoccupationalSafety and HeaIth Administration
W eatherForecast
Facebook
Twitter
Instagram
SubmitTips forInvestigations
Newsletters
ContactUs
WTVJPublicInsjectionFile
W TVJAccessibill
               ty
WTVJEmploymentlnfromation
 FCC Applicatlons
TERM S OF SERVICE
Advertise wi th us
Send Feedback
Privacy Policy
Do NotSellMy PersonalInformation
CA Notice
Adchoices
Copyright@ 2021 NBcuniversalMedia,LLC.AlIrights reserved
Back to Article
Close Menu
Search for:
Coronavirus Pandem ic News LocalUS & W orld W eatherW eatheralerts Hurricane Season lnvestigations Responds Impact
W ith Jackie NespralNBCLX 6 In The M ix Entedainm entLatin BeatTraffic SpodsCom muni
                                                                                   ty W Listings Contests
Subm ita Consum erCom plaintSubmitPhotos andVideo Contests OurApps Newsletters
Follow Us
Facebook
Twitter
Instagram
ContactUs




                                                                                                t-6 -D-W
Case 1:14-cr-20895-MGC Document 238 Entered on FLSD Docket 08/02/2021 Page 13 of 14
   TALDF 540*23                                   SENTENCE MONITORING                 *       07-20-2021
 PAGE 001  *                                        COMPUTATION DATA                  *       16:51:44
                                                    AS OF 07-20-2021

 REGNO ..: ()72û8-104 NM E : SIMCJZ;, SANDRA


 FBI NO ...........: 703124HC4                                   DATE OF BIRTH : 04-29-1991       AGE:
 ARS1.............: TAL/A-DES
 UNIT.............; A UNIT                                       QUARTERS.....: A03-021L
 DETAINERS........: NO                                           NOTIFICATIONS : NO

 HOME DETENTION ELIGIBILITY DATE: 04-03-2024                         '

 THE FOLLOWING SENTENCE DATA IS FOR THE INMATE 'S CURRENT COMMITMENT .
 THE INMATE IS PROJECTED FOR RELZASE: 10-03-2024 VIA GCT REL

 . - -   - - -- - - -- - - - -- .- - --
                                               EuT JUDGMEUT/w    T xo.
                                                                     .
COURT OF     ISDICTION ...........: FLOR IDA , SOUTHERN D ISTRICT
DOCKET     BER ...................: 14-20895-CR-C00KE-2
                                    COOKE
DATE SENTENCED/PROBATION IMPOSED: 11-20 -201S
DATE COMMITTED ...................' 01-06 -2016
HOW CO> ITTED ............'.......: US DISTRICT COID T COMMITMENT
PROBA TION IMPOSED ...............: NO

                              FELONY ASSESS         MISDMNR ASSESS       FINES            COSTS
NON-COMMITTED.: $100.00                             $00.00           $00.00           $00.00
RESTITUTION.- : PROPERTY: NO SERVICES: NO                                    AMOUNT: $00.00
- - -- - -- - - - -- - - -- - - - - - -- - -
                                                 ENT OBLIGATION ):0: 01c -------.--------------------
OFFENSE CODE ....:               512           18:2251 -2 ,2260 OBSCEw
                                                                     AV I.
                                                                         YKTTR    FSA INELIGIBLE
OFF/CHG: l*:lS9l(A)(1),(B)(2) SEX TRAFFICKING OF A MINOR. (CT2)
 SENTENCE PROCEDURE .............: 3559 PLRA SENTENCE
 SENTENCE IMPOSED/TIME TO SERVE.:                       136 MONTHS
 TERM OF SUPERVISION ............:    10 YEARS
 DATE OF OFFENSE ................: 08-20-2014




G0002               MORE PAGES TO FOLLOW . . .




                                                                                            e K-&
Case 1:14-cr-20895-MGC Document 238 Entered on FLSD Docket 08/02/2021 Page 14 of 14




                           ,
                           .
                           -
                           ,
                           y
                           V
                           ,
                           )
                           r.
                          ,,
                            ,.                                           4
                                                                         .




                          .
                               l
                               )
                               k-
                                ,)
                                 '
                                 j
                                 #
                                 ,
                               ''*
                                  u'
                                   1
                                   't:
                                                                         t
                                                                         Q
                                                                                 w )
                                                                         2 i
                                                                             <       C
                                                                                     î
                                                                                     h
                                                                                     '
                                                                                     M
                                                                                     t
                                                                                     -
                                            ..
                                                                             4
                                             a.
                                              ;j(:,
                                                  :,                         k
                                                                             d            2
                                                                         Q               4 >
                                                                             Q            -p%       Y
                                                                             *-7            '
                                                                                            ç
                                                                         -n          O t  m
                                                                             x       O 'e $
                                                                                     m x


                     r                      +
                     )
                      o                      61
                                              4
                                                                                             Qq:,
                                                                                          /& qp ..y.qs
                                                                                         Dvq Scrsf
                      -
                     ?s
                      o
                                             % 19
                      z
                     l                           kJ tè
                                                     s
                     w
                     p
                         k                       )   t         ''

                         j
                         !
                         i
                         E
                         !)
                          --1
                            4
                            :
                            6
                            1
                            21 -,-,,-
                                        '
                                        '
                                                  1
                                                  l
                                                 'd
                                                  -
                                                  i1
                                                   i
                                                 -.-,,--
                                                               '''
                                                               i
                                                               ;
                                                               :
                                                               t
                                                               .i -
                                                                  .
                                                                  8
                                                                  4
                                                                  (-
                                                                   . 1
                                                                     !                    Z4 &
                                                                                         iy ymo&'q9'4;
                               Q                                                           '        c.>.k?.
                     d zQ : Q 4                                                                       'eo
                                                                                                      *

                      d q t                                w
                                                                                               ..




                               )
                               vt  4
                                   u
                                 =
                                 r 1n r
                                                           t.
                      * A-                       l'
                                                  s
                                                  -:%.$
                                                      )
